UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 06-30-2009 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Mid Cap Value Fund June 30, 2009 Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS—98.9% AEROSPACE & DEFENSE―0.8% DigitalGlobe, Inc.(1) Northrop Grumman Corp. AIRLINES―1.5% Southwest Airlines Co. BEVERAGES―1.0% Coca-Cola Enterprises, Inc. Pepsi Bottling Group, Inc. CAPITAL MARKETS―4.1% AllianceBernstein Holding LP Ameriprise Financial, Inc. Invesco Ltd. Legg Mason, Inc. Northern Trust Corp. CHEMICALS―1.7% International Flavors & Fragrances, Inc. Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS―2.0% Associated Banc-Corp. Commerce Bancshares, Inc. COMMERCIAL SERVICES & SUPPLIES―6.6% IESI-BFC Ltd. IESI-BFC Ltd. (Toronto) Pitney Bowes, Inc. Republic Services, Inc. Waste Connections, Inc.(1) Waste Management, Inc. COMPUTERS & PERIPHERALS―1.4% Diebold, Inc. QLogic Corp.(1) CONSTRUCTION MATERIALS―0.3% Vulcan Materials Co. CONTAINERS & PACKAGING―1.0% Bemis Co., Inc. DISTRIBUTORS―1.6% Genuine Parts Co. DIVERSIFIED―1.0% iShares Russell Midcap Value Index Fund Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value DIVERSIFIED FINANCIAL SERVICES―0.6% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES―1.6% BCE, Inc. Embarq Corp. Iowa Telecommunications Services, Inc. ELECTRIC UTILITIES―6.7% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT―0.8% Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.4% AVX Corp. Littelfuse, Inc.(1) Molex, Inc. ENERGY EQUIPMENT & SERVICES―1.0% Cameron International Corp.(1) FOOD & STAPLES RETAILING―1.1% Costco Wholesale Corp. FOOD PRODUCTS―6.5% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Kellogg Co. GAS UTILITIES―3.5% AGL Resources, Inc. Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES―4.6% Beckman Coulter, Inc. Boston Scientific Corp.(1) Covidien plc STERIS Corp. Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―2.2% Cardinal Health, Inc. LifePoint Hospitals, Inc.(1) Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Patterson Cos., Inc.(1) Universal Health Services, Inc., Class B HEALTH CARE TECHNOLOGY―0.8% IMS Health, Inc. HOTELS, RESTAURANTS & LEISURE―2.6% International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES―1.2% Fortune Brands, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS―3.7% Clorox Co. Kimberly-Clark Corp. INSURANCE―9.6% Aon Corp. Chubb Corp. HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES―0.1% Accenture Ltd., Class A LEISURE EQUIPMENT & PRODUCTS―1.4% Hasbro, Inc. Mattel, Inc. MACHINERY―2.6% Altra Holdings, Inc.(1) Dover Corp. Kaydon Corp. METALS & MINING―1.1% Newmont Mining Corp. MULTI-UTILITIES―4.6% Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS―4.3% Apache Corp. EOG Resources, Inc. EQT Corp. Noble Energy, Inc. PAPER & FOREST PRODUCTS―0.8% MeadWestvaco Corp. Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Weyerhaeuser Co. PERSONAL PRODUCTS―0.6% Estee Lauder Cos., Inc. (The), Class A REAL ESTATE INVESTMENT TRUSTS (REITs)―3.9% Annaly Capital Management, Inc. Boston Properties, Inc. Cypress Sharpridge Investments, Inc.(1) Government Properties Income Trust(1) Host Hotels & Resorts, Inc. Public Storage Rayonier, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―1.9% Applied Materials, Inc. KLA-Tencor Corp. Teradyne, Inc.(1) SOFTWARE―0.5% Synopsys, Inc.(1) SPECIALTY RETAIL―2.4% Lowe's Cos., Inc. PetSmart, Inc. THRIFTS & MORTGAGE FINANCE―2.8% People's United Financial, Inc. Washington Federal, Inc. TOTAL COMMON STOCKS (Cost $312,182,786) TEMPORARY CASH INVESTMENTS — 1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, valued at $5,119,220), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $5,000,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,232,656) TOTAL INVESTMENT SECURITIES—100.5% (Cost $317,415,442) OTHER ASSETS AND LIABILITIES — (0.5)% TOTAL NET ASSETS — 100.0% Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 7/31/09 (Value on Settlement Date $4,931,449) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar Non-income producing. Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) 3. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Value Fund June 30, 2009 Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS―92.8% AEROSPACE & DEFENSE―1.7% AeroVironment, Inc.(1) Ceradyne, Inc.(1) Curtiss-Wright Corp. Esterline Technologies Corp.(1) Moog, Inc., ClassA(1) Orbital Sciences Corp.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS―0.5% Hub Group, Inc., ClassA(1) UTi Worldwide, Inc.(1) AIRLINES―0.5% Alaska Air Group, Inc.(1) JetBlue Airways Corp.(1) SkyWest, Inc. AUTO COMPONENTS―0.4% Autoliv, Inc. Cooper Tire & Rubber Co. BEVERAGES―0.4% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY―0.1% Martek Biosciences Corp.(1) BUILDING PRODUCTS―0.7% Griffon Corp.(1) Simpson Manufacturing Co., Inc. CAPITAL MARKETS―3.7% Apollo Investment Corp. Ares Capital Corp. Calamos Asset Management, Inc., ClassA Cowen Group, Inc.(1) GLG Partners, Inc. HFF, Inc., ClassA(1) Investment Technology Group, Inc.(1) MCG Capital Corp.(1) MVC Capital, Inc. optionsXpress Holdings, Inc. Patriot Capital Funding, Inc. PennantPark Investment Corp. Prospect Capital Corp. Pzena Investment Management, Inc., ClassA TradeStation Group, Inc.(1) Waddell & Reed Financial, Inc., ClassA Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value CHEMICALS―2.4% A. Schulman, Inc. Arch Chemicals, Inc. Cytec Industries, Inc. H.B. Fuller Co. Innophos Holdings, Inc. Minerals Technologies, Inc. Olin Corp. OM Group, Inc.(1) COMMERCIAL BANKS―5.9% American National Bankshares, Inc. Associated Banc-Corp. Boston Private Financial Holdings, Inc. Central Pacific Financial Corp. CVB Financial Corp. East West Bancorp, Inc. First Citizens BancShares, Inc., ClassA First Midwest Bancorp., Inc. FirstMerit Corp. FNB Corp. Fulton Financial Corp. Hampton Roads Bankshares, Inc. Heritage Financial Corp. IBERIABANK Corp. KeyCorp Marshall & Ilsley Corp. National Bankshares, Inc. Old National Bancorp. Pacific Capital Bancorp NA South Financial Group, Inc. (The) Sterling Bancshares, Inc. Susquehanna Bancshares, Inc. Synovus Financial Corp. TCF Financial Corp. UCBH Holdings, Inc. United Bankshares, Inc. Washington Banking Co. Webster Financial Corp. Whitney Holding Corp. Wilmington Trust Corp. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES―2.9% ABM Industries, Inc. American Ecology Corp. ATC Technology Corp.(1) Brink's Co. (The) Comfort Systems USA, Inc. Consolidated Graphics, Inc.(1) G&K Services, Inc., ClassA IESI-BFC Ltd. Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value SYKES Enterprises, Inc.(1) COMMUNICATIONS EQUIPMENT―1.4% 3Com Corp.(1) ADTRAN, Inc. Avocent Corp.(1) Bel Fuse, Inc., ClassB Black Box Corp. Emulex Corp.(1) Opnext, Inc.(1) Plantronics, Inc. COMPUTERS & PERIPHERALS―0.8% Electronics for Imaging, Inc.(1) Lexmark International, Inc., ClassA(1) NCR Corp.(1) Silicon Graphics International Corp.(1) CONSTRUCTION & ENGINEERING―1.7% EMCOR Group, Inc.(1) Granite Construction, Inc. KBR, Inc. KHD Humboldt Wedag International Ltd.(1) CONSTRUCTION MATERIALS―0.2% Texas Industries, Inc. CONTAINERS & PACKAGING―0.6% Bemis Co., Inc. Sonoco Products Co. DISTRIBUTORS―0.2% Core-Mark Holding Co., Inc.(1) DIVERSIFIED―4.3% Highland Credit Strategies Fund iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund DIVERSIFIED CONSUMER SERVICES―0.4% Lincoln Educational Services Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES―0.5% Atlantic Tele-Network, Inc. D&E Communications, Inc. Iowa Telecommunications Services, Inc. ELECTRIC UTILITIES―2.6% Central Vermont Public Service Corp. Cleco Corp. Empire District Electric Co. (The) Great Plains Energy, Inc. MGE Energy, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Portland General Electric Co. Unitil Corp. Westar Energy, Inc. ELECTRICAL EQUIPMENT―1.9% Acuity Brands, Inc. Belden, Inc. Brady Corp., ClassA Encore Wire Corp. General Cable Corp.(1) Hubbell, Inc., ClassB LSI Industries, Inc. Regal-Beloit Corp. Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―3.1% Anixter International, Inc.(1) Benchmark Electronics, Inc.(1) Coherent, Inc.(1) Electro Scientific Industries, Inc.(1) IPG Photonics Corp.(1) Littelfuse, Inc.(1) Molex, Inc. Park Electrochemical Corp. PC Connection, Inc.(1) Rogers Corp.(1) Tech Data Corp.(1) TTM Technologies, Inc.(1) Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES―1.4% Bristow Group, Inc.(1) Global Industries Ltd.(1) Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) Lufkin Industries, Inc. North American Energy Partners, Inc.(1) Unit Corp.(1) FOOD & STAPLES RETAILING―0.8% BJ's Wholesale Club, Inc.(1) Casey's General Stores, Inc. Weis Markets, Inc. FOOD PRODUCTS―0.9% B&G Foods, Inc., ClassA Corn Products International, Inc. Farmer Bros. Co. J&J Snack Foods Corp. Ralcorp Holdings, Inc.(1) Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value GAS UTILITIES―1.3% AGL Resources, Inc. $ 3,021,000 Atmos Energy Corp. Nicor, Inc. Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES―3.0% Analogic Corp. Cutera, Inc.(1)(2) STERIS Corp. Utah Medical Products, Inc.(2) Young Innovations, Inc.(2) Zoll Medical Corp.(1) HEALTH CARE PROVIDERS & SERVICES―2.2% AMERIGROUP Corp.(1) Amsurg Corp.(1) Assisted Living Concepts, Inc., ClassA(1) Kindred Healthcare, Inc.(1) LifePoint Hospitals, Inc.(1) Magellan Health Services, Inc.(1) National Healthcare Corp. U.S. Physical Therapy, Inc.(1) HOTELS, RESTAURANTS & LEISURE―1.4% Bally Technologies, Inc.(1) Bob Evans Farms, Inc. Chipotle Mexican Grill, Inc., ClassB(1) Jack in the Box, Inc.(1) Red Robin Gourmet Burgers, Inc.(1) WMS Industries, Inc.(1) HOUSEHOLD DURABLES―0.9% American Greetings Corp., ClassA CSS Industries, Inc Helen of Troy Ltd.(1) Jarden Corp.(1) M.D.C. Holdings, Inc. M/I Homes, Inc.(1) Tupperware Brands Corp. HOUSEHOLD PRODUCTS―0.3% WD-40 Co. INSURANCE―6.1% American Equity Investment Life Holding Co. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Baldwin & Lyons, Inc., ClassB Delphi Financial Group, Inc., ClassA Erie Indemnity Co., ClassA Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Hanover Insurance Group, Inc. (The) $ 4,763,750 HCC Insurance Holdings, Inc. IPC Holdings Ltd. Max Capital Group Ltd. Mercer Insurance Group, Inc.(2) OneBeacon Insurance Group Ltd., ClassA PartnerRe Ltd. Platinum Underwriters Holdings Ltd. ProAssurance Corp.(1) United Fire & Casualty Co. Unitrin, Inc. Zenith National Insurance Corp. INTERNET SOFTWARE & SERVICES―0.6% IAC/InterActiveCorp(1) LogMeIn, Inc.(1) RealNetworks, Inc.(1) IT SERVICES―1.7% CACI International, Inc., ClassA(1) Cass Information Systems, Inc. Euronet Worldwide, Inc.(1) Heartland Payment Systems, Inc. MAXIMUS, Inc. NeuStar, Inc., ClassA(1) Perot Systems Corp., ClassA(1) Total System Services, Inc. LEISURE EQUIPMENT & PRODUCTS―0.6% Callaway Golf Co. JAKKS Pacific, Inc.(1) RC2 Corp.(1) Sport Supply Group, Inc. LIFE SCIENCES TOOLS & SERVICES―0.5% Bio-Rad Laboratories, Inc., ClassA(1) Pharmaceutical Product Development, Inc. MACHINERY―3.9% Actuant Corp., ClassA Barnes Group, Inc. Dynamic Materials Corp. FreightCar America, Inc. IDEX Corp. Kadant, Inc.(1) Kaydon Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Mueller Industries, Inc. Mueller Water Products, Inc., ClassA RBC Bearings, Inc.(1) Robbins & Myers, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Tecumseh Products Co., ClassA(1) $ 1,019,550 Wabtec Corp. MARINE―0.5% Diana Shipping, Inc. Genco Shipping & Trading Ltd. MEDIA―0.3% Journal Communications, Inc., ClassA Value Line, Inc. METALS & MINING―2.2% Brush Engineered Materials, Inc.(1) Carpenter Technology Corp. Cliffs Natural Resources, Inc. Commercial Metals Co. Haynes International, Inc.(1) IAMGOLD Corp. Kaiser Aluminum Corp. Mesabi Trust Royal Gold, Inc. RTI International Metals, Inc.(1) MULTILINE RETAIL―0.1% Fred's, Inc., Class A MULTI-UTILITIES―0.8% Avista Corp. Black Hills Corp. MDU Resources Group, Inc. NorthWestern Corp. OFFICE ELECTRONICS―0.2% Zebra Technologies Corp., Class A(1) OIL, GAS & CONSUMABLE FUELS―3.7% Alpha Natural Resources, Inc.(1) Berry Petroleum Co., ClassA Bill Barrett Corp.(1) Cimarex Energy Co. DHT Maritime, Inc. Frontier Oil Corp. Goodrich Petroleum Corp.(1) Mariner Energy, Inc.(1) Nordic American Tanker Shipping SandRidge Energy, Inc.(1) St. Mary Land & Exploration Co. W&T Offshore, Inc. Whiting Petroleum Corp.(1) PAPER & FOREST PRODUCTS―0.3% MeadWestvaco Corp. Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value P.H. Glatfelter Co. $ 1,468,500 PERSONAL PRODUCTS―0.6% Alberto-Culver Co. Inter Parfums, Inc. Schiff Nutrition International, Inc.(1) PHARMACEUTICALS―1.0% Endo Pharmaceuticals Holdings, Inc.(1) Obagi Medical Products, Inc.(1) Par Pharmaceutical Cos., Inc.(1) Perrigo Co. Sepracor, Inc.(1) PROFESSIONAL SERVICES―1.0% CDI Corp. Heidrick & Struggles International, Inc. MPS Group, Inc.(1) TrueBlue, Inc.(1) Watson Wyatt Worldwide, Inc., ClassA REAL ESTATE INVESTMENT TRUSTS (REITs)―4.3% BioMed Realty Trust, Inc. Capstead Mortgage Corp. Chimera Investment Corp. Cypress Sharpridge Investments, Inc.(1) DCT Industrial Trust, Inc. Getty Realty Corp. Hatteras Financial Corp. Healthcare Realty Trust, Inc. Highwoods Properties, Inc. Inland Real Estate Corp. Medical Properties Trust, Inc. MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. Realty Income Corp. Redwood Trust, Inc. Senior Housing Properties Trust Sunstone Hotel Investors, Inc. Washington Real Estate Investment Trust ROAD & RAIL―0.5% Arkansas Best Corp. Old Dominion Freight Line, Inc.(1) Werner Enterprises, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.3% Atheros Communications, Inc.(1) Cohu, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Cymer, Inc.(1) $ 1,783,800 Intellon Corp.(1) Intersil Corp., ClassA Mattson Technology, Inc.(1) MKS Instruments, Inc.(1) Rudolph Technologies, Inc.(1) Varian Semiconductor Equipment Associates, Inc.(1) Veeco Instruments, Inc.(1) Verigy Ltd.(1) Zoran Corp.(1) SOFTWARE―3.2% Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) Parametric Technology Corp.(1) Sybase, Inc.(1) Synopsys, Inc.(1) THQ, Inc.(1) TIBCO Software, Inc.(1) Ulticom, Inc. SPECIALTY RETAIL―5.1% Aaron's, Inc. American Eagle Outfitters, Inc. Barnes & Noble, Inc. Bebe Stores, Inc. Children's Place Retail Stores, Inc. (The)(1) Christopher & Banks Corp. Coldwater Creek, Inc.(1) Dress Barn, Inc. (The)(1) DSW, Inc., ClassA(1) Finish Line, Inc. (The), ClassA Foot Locker, Inc. Genesco, Inc.(1) Group 1 Automotive, Inc. Hot Topic, Inc.(1) Men's Wearhouse, Inc. (The) PEP Boys-Manny Moe & Jack RadioShack Corp. Rent-A-Center, Inc.(1) Stage Stores, Inc. Wet Seal, Inc. (The), ClassA(1) TEXTILES, APPAREL & LUXURY GOODS―1.7% Columbia Sportswear Co. Crocs, Inc.(1) Deckers Outdoor Corp.(1) Skechers U.S.A., Inc., ClassA(1) True Religion Apparel, Inc.(1) Volcom, Inc.(1) Weyco Group, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Wolverine World Wide, Inc. $ 3,970,800 THRIFTS & MORTGAGE FINANCE―1.2% Brookline Bancorp., Inc. First Financial Northwest, Inc. First Niagara Financial Group, Inc. K-Fed Bancorp. PMI Group, Inc. (The) Provident Financial Services, Inc. Washington Federal, Inc. TOBACCO―0.1% Universal Corp. TRADING COMPANIES & DISTRIBUTORS―1.0% GATX Corp. Kaman Corp. Lawson Products, Inc. WESCO International, Inc.(1) WATER UTILITIES―0.2% Artesian Resources Corp., Class A TOTAL COMMON STOCKS (Cost $1,072,515,525) CONVERTIBLE PREFERRED STOCKS―4.3% COMMERCIAL BANKS―0.2% Huntington Bancshares, Inc., SeriesA, 8.50%,12/31/49 Midwest Banc Holdings, Inc., SeriesA, 7.75%,12/31/49 INSURANCE―2.7% Aspen Insurance Holdings Ltd., SeriesAHL, 5.625%,12/31/49 LEISURE EQUIPMENT & PRODUCTS―0.1% Callaway Golf Co., SeriesB, 7.50%,6/15/12(3) MEDIA―0.1% LodgeNet Interactive Corp., 10.00%,12/31/49(3) REAL ESTATE INVESTMENT TRUSTS (REITs)―0.9% Digital Realty Trust, Inc., SeriesD, 5.50%,12/31/49 Entertainment Properties Trust, SeriesE, 9.00%,12/31/49 Lexington Realty Trust, SeriesC, 6.50%,12/31/49 TOBACCO―0.3% Universal Corp., 6.75%,12/31/49 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $59,891,421) PREFERRED STOCKS―1.3% INSURANCE―0.3% Odyssey Re Holdings Corp., SeriesA, 8.125%,10/20/10 REAL ESTATE INVESTMENT TRUSTS (REITs)―1.0% National Retail Properties, Inc., SeriesC, 7.375%,10/12/11 Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value PS Business Parks, Inc., SeriesK, 7.95%,6/30/09(1) $ 5,665,000 TOTAL PREFERRED STOCKS (Cost $16,707,816) TEMPORARY CASH INVESTMENTS―1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%,5/15/39 valued at $14,743,352), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $14,400,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $14,469,809) TOTAL INVESTMENT SECURITIES—99.7% (Cost $1,163,584,571) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments MFA - Mortgage Finance Authority Non-income producing. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities atthe period end was$3,310,829, which represented0.3% of total net assets. Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Small Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) 3. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the three months ended June 30, 2009 follows: June 30, 2009 Company March 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value Cutera, Inc. (1) $ 793,395 - $ 5,516,653 DHT Maritime, Inc. (2) - (2) Mercer Insurance Group, Inc. - - 4,770,000 Utah Medical Products, Inc. 5,074,900 Young Innovations, Inc. 15,361,950 (1) Non-income producing. (2) Company was not an affiliate at June 30, 2009. 4. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund June 30, 2009 Equity Income – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS―70.2% AEROSPACE & DEFENSE―0.7% Honeywell International, Inc. $ 21,056,840 Northrop Grumman Corp. AIR FREIGHT & LOGISTICS―1.0% United Parcel Service, Inc., Class B AUTOMOBILES―0.1% Honda Motor Co. Ltd. CAPITAL MARKETS―3.6% AllianceBernstein Holding LP Ameriprise Financial, Inc. Northern Trust Corp. T. Rowe Price Group, Inc. COMMERCIAL BANKS―0.4% Associated Banc-Corp. COMMERCIAL SERVICES & SUPPLIES―1.9% Pitney Bowes, Inc. Waste Management, Inc. COMPUTERS & PERIPHERALS―0.3% Diebold, Inc. DISTRIBUTORS―0.9% Genuine Parts Co. DIVERSIFIED TELECOMMUNICATION SERVICES―5.8% AT&T, Inc. BCE, Inc. ELECTRIC UTILITIES―2.9% Northeast Utilities Portland General Electric Co. Southern Co. (The) Westar Energy, Inc. ELECTRICAL EQUIPMENT―0.1% Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.6% AVX Corp. Molex, Inc., ClassA FOOD & STAPLES RETAILING―2.0% Wal-Mart Stores, Inc. FOOD PRODUCTS―6.5% Campbell Soup Co. H.J. Heinz Co. Hershey Co. (The) Kraft Foods, Inc., ClassA Equity Income – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Unilever NV CVA $ 63,913,316 GAS UTILITIES―5.0% AGL Resources, Inc. Nicor, Inc. Spectra Energy Partners LP WGL Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―0.4% Cardinal Health, Inc. HOUSEHOLD PRODUCTS―6.4% Clorox Co. Kimberly-Clark Corp. INSURANCE―6.2% Allstate Corp. (The) Chubb Corp. Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. IT SERVICES―0.7% Automatic Data Processing, Inc. MULTI-UTILITIES―1.2% Wisconsin Energy Corp. OIL, GAS & CONSUMABLE FUELS―10.5% Chevron Corp. Exxon Mobil Corp. Total SA Valero Energy Corp. PHARMACEUTICALS―8.6% Bristol-Myers Squibb Co. Johnson & Johnson Wyeth REAL ESTATE INVESTMENT TRUSTS (REITs)―0.1% Plum Creek Timber Co., Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―0.3% Applied Materials, Inc. SPECIALTY RETAIL―2.2% Lowe's Cos., Inc. THRIFTS & MORTGAGE FINANCE―1.8% People's United Financial, Inc. TOTAL COMMON STOCKS (Cost $3,270,116,980) Equity Income – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Principal Amount Value CONVERTIBLE BONDS―24.9% AUTO COMPONENTS―0.9% BorgWarner, Inc., 3.50%,4/15/12 $ 33,490,000 $ 42,322,988 COMMERCIAL BANKS―2.6% US Bancorp, VRN, 0.00%, 9/11/09 COMMERCIAL SERVICES & SUPPLIES―3.8% Allied Waste Industries, Inc., 4.25%,4/15/34 Waste Connections, Inc., 3.75%,4/1/26 ENERGY EQUIPMENT & SERVICES―2.7% Cameron International Corp., 2.50%,6/15/26 Schlumberger Ltd., SeriesB, 2.125%,6/1/23 FOOD & STAPLES RETAILING―1.1% Deutsche Bank AG (London), (convertible into Wal-Mart Stores, Inc.), 10.92%,9/4/09(2)(3) Goldman Sachs Group, Inc. (The), (convertible into Wal-Mart Stores, Inc.), 10.75%,9/4/09(2)(3) HEALTH CARE EQUIPMENT & SUPPLIES―0.3% Beckman Coulter, Inc., 2.50%,12/15/36 HEALTH CARE PROVIDERS & SERVICES―1.2% Lincare Holdings, Inc., SeriesA, 2.75%,11/1/37 INSURANCE―0.9% Credit Suisse Securities LLC, (convertible into Marsh & McLennan Cos., Inc.), 16.25%,8/26/09(2)(3) Deutsche Bank AG (London), (convertible into Aon Corp.), 9.57%,11/9/09(2)(3) IT SERVICES―0.6% DST Systems, Inc., 3.63%, 8/15/23 LIFE SCIENCES TOOLS & SERVICES―0.1% Life Technologies Corp., 2.00%,8/1/23 METALS & MINING―1.3% Newmont Mining Corp., 3.00%,2/15/12 OIL, GAS & CONSUMABLE FUELS―1.3% Peabody Energy Corp., 4.75%,12/15/66 PAPER & FOREST PRODUCTS―0.8% Rayonier TRS Holdings, Inc., 3.75%,10/15/12 PHARMACEUTICALS―2.5% Watson Pharmaceuticals, Inc., 1.75%,3/15/23 REAL ESTATE INVESTMENT TRUSTS (REITs)―1.0% Host Hotels & Resorts LP, 3.25%,4/15/24(2) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.8% Intel Corp., 2.95%,12/15/35 Linear Technology Corp., SeriesB, 3.125%,5/1/27 TOTAL CONVERTIBLE BONDS (Cost $1,159,256,301) Equity Income – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value CONVERTIBLE PREFERRED STOCKS―3.8% DIVERSIFIED FINANCIAL SERVICES―3.0% Bank of America Corp., 7.25%,12/31/49 $ 146,556,059 ELECTRIC UTILITIES―0.3% Great Plains Energy, Inc., 12.00%,6/15/12 METALS & MINING―0.5% Freeport-McMoRan Copper & Gold, Inc., 5.50%,12/31/49 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $144,931,189) PREFERRED STOCKS―0.3% DIVERSIFIED FINANCIAL SERVICES―0.2% JP Morgan Chase Capital X, 7.00%,2/15/32 REAL ESTATE INVESTMENT TRUSTS (REITs)―0.1% Public Storage, 7.50%,8/7/09 TOTAL PREFERRED STOCKS (Cost $10,032,976) TEMPORARY CASH INVESTMENTS―0.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $41,021,997), in a joint trading account at 0.01%, dated 6/30/09, due 7/1/09 (Delivery value $40,100,011) TOTAL TEMPORARY CASH INVESTMENTS (Cost $40,114,413) TOTAL INVESTMENT SECURITIES—100.0% (Cost $4,624,451,859) OTHER ASSETS AND LIABILITIES(4) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 7/31/09 $ 435,374 EUR for USD 7/31/09 JPY for USD 7/31/09 $ 861,490 (Value on Settlement Date $184,327,866) Equity Income – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Notes to Schedule of Investments CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro JPY - Japanese Yen USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities atthe period end was$142,294,244, which represented2.9% of total net assets. Equity-linked debt security. The aggregated value of these securities at the period end was $95,934,539, which represented 2.0% of total net assets. Category is less than 0.05% of total net assets. Equity Income – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ 3,113,858,555 – – Foreign Common Stocks – – Convertible Bonds – – Convertible Preferred Stocks – – Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities $ 3,113,872,968 – Other Financial Instruments Forward Foreign Currency Exchange Contracts – $ 861,490 – Total Unrealized Gain (Loss) on Other Financial Instruments – $ 861,490 – Equity Income – Schedule of Investments JUNE 30, 2009 (UNAUDITED) 3. Affiliated Company Transactions If a fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2009 follows: June 30, 2009 Company Share Balance 3/31/09 Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value AGL Resources, Inc.(1) $ 8,294,960 WGL Holdings, Inc. (1) Company was not an affiliate at June 30, 2009. 4. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 4,849,203,208 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Value Fund June 30, 2009 Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS—96.8% AEROSPACE & DEFENSE―0.8% Honeywell International, Inc. $ 4,381,242 Northrop Grumman Corp. AIR FREIGHT & LOGISTICS―0.9% United Parcel Service, Inc., Class B AIRLINES―0.5% Southwest Airlines Co. AUTOMOBILES―1.6% Honda Motor Co. Ltd. Toyota Motor Corp. BEVERAGES―0.9% PepsiCo, Inc. CAPITAL MARKETS―5.2% AllianceBernstein Holding LP Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. CHEMICALS―1.3% Air Products & Chemicals, Inc. E.I. du Pont de Nemours & Co. International Flavors & Fragrances, Inc. Minerals Technologies, Inc. COMMERCIAL BANKS―1.6% Associated Banc-Corp. Commerce Bancshares, Inc. SunTrust Banks, Inc. U.S. Bancorp. COMMERCIAL SERVICES & SUPPLIES―1.8% Avery Dennison Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.4% Cisco Systems, Inc.(1) Nokia Oyj ADR COMPUTERS & PERIPHERALS―1.1% Diebold, Inc. Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value QLogic Corp.(1) $ 2,634,270 CONTAINERS & PACKAGING―1.3% Bemis Co., Inc. DISTRIBUTORS―1.3% Genuine Parts Co. DIVERSIFIED―0.1% iShares Russell 3000 Value Index Fund DIVERSIFIED FINANCIAL SERVICES―3.5% JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES―5.6% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―3.5% American Electric Power Co., Inc. IDACORP, Inc. Southern Co. (The) Westar Energy, Inc. ELECTRICAL EQUIPMENT―1.6% Emerson Electric Co. Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.1% Molex, Inc. Tyco Electronics Ltd. ENERGY EQUIPMENT & SERVICES―0.7% Cameron International Corp.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING―0.6% Costco Wholesale Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS―5.9% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kraft Foods, Inc., Class A Unilever NV CVA GAS UTILITIES―1.3% Southwest Gas Corp. Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value WGL Holdings, Inc. $ 9,823,096 HEALTH CARE EQUIPMENT & SUPPLIES―2.9% Beckman Coulter, Inc. Boston Scientific Corp.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―0.7% Cardinal Health, Inc. LifePoint Hospitals, Inc.(1) HOTELS, RESTAURANTS & LEISURE―1.7% International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES―0.7% Whirlpool Corp. HOUSEHOLD PRODUCTS―3.7% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―3.6% 3M Co. General Electric Co. INSURANCE―6.9% Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) Chubb Corp. Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES―0.4% Accenture Ltd., Class A LEISURE EQUIPMENT & PRODUCTS―0.1% Mattel, Inc. MEDIA―0.5% Walt Disney Co. (The) METALS & MINING―0.3% Newmont Mining Corp. MULTILINE RETAIL―0.8% Target Corp. MULTI-UTILITIES―2.1% Ameren Corp. Wisconsin Energy Corp. Xcel Energy, Inc. Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value OIL, GAS & CONSUMABLE FUELS―14.6% Anadarko Petroleum Corp. $ 3,113,754 Apache Corp. BP plc ADR Chevron Corp. ConocoPhillips Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Total SA Valero Energy Corp. PAPER & FOREST PRODUCTS―0.4% Weyerhaeuser Co. PHARMACEUTICALS―8.8% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wyeth REAL ESTATE INVESTMENT TRUSTS (REITs)―0.8% Boston Properties, Inc. Host Hotels & Resorts, Inc. Public Storage SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.5% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SPECIALTY RETAIL―1.7% Lowe's Cos., Inc. TOTAL COMMON STOCKS (Cost $1,464,445,347) TEMPORARY CASH INVESTMENTS — 1.7% Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, value at $22,831,719) in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $22,300,001) (Cost $22,300,000) TOTAL INVESTMENT SECURITIES—98.5% (Cost $1,486,745,347) OTHER ASSETS AND LIABILITIES — 1.5% TOTAL NET ASSETS — 100.0% Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 7/31/09 EUR for USD 7/31/09 GBP for USD 7/31/09 JPY for USD 7/31/09 $ 65,172,832 $ 300,020 (Value on Settlement Date $65,472,852) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund June 30, 2009 Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS—94.9% AEROSPACE & DEFENSE―1.2% Northrop Grumman Corp. BEVERAGES―2.1% Coca-Cola Co. (The) Pepsi Bottling Group, Inc. BIOTECHNOLOGY―1.2% Amgen, Inc.(1)(2) CAPITAL MARKETS―3.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS―2.0% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS―3.8% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―1.8% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.7% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS―1.1% Hewlett-Packard Co. DIVERSIFIED CONSUMER SERVICES―0.6% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES―5.7% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―6.3% AT&T, Inc. Embarq Corp. Verizon Communications, Inc. ELECTRIC UTILITIES―2.9% Exelon Corp. Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value PPL Corp. ENERGY EQUIPMENT & SERVICES―0.8% Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc.(1) FOOD & STAPLES RETAILING―3.5% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―0.9% Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES―0.6% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES―0.8% Aetna, Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS & LEISURE―0.5% Darden Restaurants, Inc. Starbucks Corp.(1) HOUSEHOLD DURABLES―0.7% Newell Rubbermaid, Inc. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.6% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―3.5% General Electric Co.(2) Tyco International Ltd. INSURANCE―3.8% Allstate Corp. (The) Chubb Corp. Loews Corp. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES―1.6% Fiserv, Inc.(1)(2) International Business Machines Corp. MACHINERY―2.6% Dover Corp. Ingersoll-Rand Co. Ltd., Class A Parker-Hannifin Corp. MEDIA―3.9% CBS Corp., Class B Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B(1) METALS & MINING―0.5% Nucor Corp. MULTILINE RETAIL―0.6% Kohl's Corp.(1)(2) MULTI-UTILITIES―0.4% PG&E Corp. OFFICE ELECTRONICS―0.3% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―15.5% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc ADR PAPER & FOREST PRODUCTS―0.3% International Paper Co. PHARMACEUTICALS―12.9% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wyeth REAL ESTATE INVESTMENT TRUSTS (REITs)―0.6% Host Hotels & Resorts, Inc. Simon Property Group, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―0.7% Applied Materials, Inc. Intel Corp. SOFTWARE―2.0% Microsoft Corp. Oracle Corp.(2) SPECIALTY RETAIL―2.3% Best Buy Co., Inc. Gap, Inc. (The) Home Depot, Inc. (The) Staples, Inc. Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value TEXTILES, APPAREL & LUXURY GOODS―0.4% VF Corp. TOBACCO―1.3% Altria Group, Inc. Lorillard, Inc. TOTAL COMMON STOCKS (Cost $1,241,038,726) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 4.3% Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, valued at $18,156,848), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $17,734,000) Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various U.S. Treasury obligations, 4.875%, 7/31/11, valued at $31,828,854), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $31,200,001) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $48,934,000) TEMPORARY CASH INVESTMENTS — 0.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(2) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, valued at $8,872,631), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $8,666,000)(2) TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,737,138) TOTAL INVESTMENT SECURITIES—100.0% (Cost $1,298,709,864) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2009 Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $48,934,000. Category is less than 0.05% of total net assets. Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similarsecurities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Index Fund June 30, 2009 Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS—97.3% AEROSPACE & DEFENSE―2.7% Boeing Co. (The) General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS―1.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES―0.1% Southwest Airlines Co. AUTO COMPONENTS―0.2% Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES―0.3% Ford Motor Co.(1) Harley-Davidson, Inc. BEVERAGES―2.5% Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr. Pepper Snapple Group, Inc.(1) Molson Coors Brewing Co., Class B Pepsi Bottling Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY―1.8% Amgen, Inc.(1) Biogen Idec, Inc.(1) Celgene Corp.(1) Cephalon, Inc.(1) Genzyme Corp.(1) Gilead Sciences, Inc.(1) Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value BUILDING PRODUCTS(2) Masco Corp. $ 149,352 CAPITAL MARKETS―2.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) E*TRADE Financial Corp.(1) Federated Investors, Inc., Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS―1.8% Air Products & Chemicals, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. COMMERCIAL BANKS―2.6% BB&T Corp. Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp.(1) Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES―0.5% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc.(1) Pitney Bowes, Inc. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value R.R. Donnelley & Sons Co. $ 101,210 Republic Services, Inc. Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT―2.6% Ciena Corp.(1) Cisco Systems, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola, Inc. QUALCOMM, Inc. Tellabs, Inc.(1) COMPUTERS & PERIPHERALS―3.6% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) QLogic Corp.(1) SanDisk Corp.(1) Sun Microsystems, Inc.(1) Teradata Corp.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS―0.1% Vulcan Materials Co. CONSUMER FINANCE―0.6% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.(1) CONTAINERS & PACKAGING―0.2% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Pactiv Corp.(1) Sealed Air Corp. DISTRIBUTORS―0.1% Genuine Parts Co. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value DIVERSIFIED CONSUMER SERVICES―0.2% Apollo Group, Inc., Class A(1) DeVry, Inc. H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES―3.8% Bank of America Corp. CIT Group, Inc. Citigroup, Inc. CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co.(3) Leucadia National Corp.(1) McGraw-Hill Cos., Inc. (The) Moody's Corp. NASDAQ OMX Group, Inc. (The)(1) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES―3.1% AT&T, Inc. CenturyTel, Inc. Embarq Corp. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES―2.3% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. FPL Group, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. (The) ELECTRICAL EQUIPMENT―0.4% Cooper Industries Ltd., Class A Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.5% Agilent Technologies, Inc.(1) Amphenol Corp., Class A Corning, Inc. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value FLIR Systems, Inc.(1) Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT & SERVICES―1.8% Baker Hughes, Inc. BJ Services Co. Cameron International Corp.(1) Diamond Offshore Drilling, Inc. ENSCO International, Inc. FMC Technologies, Inc.(1) Halliburton Co. Nabors Industries Ltd.(1) National Oilwell Varco, Inc.(1) Rowan Cos., Inc. Schlumberger Ltd. Smith International, Inc. FOOD & STAPLES RETAILING―3.0% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS―1.7% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.(1) General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES―0.1% Nicor, Inc. Questar Corp. HEALTH CARE EQUIPMENT & SUPPLIES―2.0% Baxter International, Inc. Becton, Dickinson & Co. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Boston Scientific Corp.(1) $ 650,755 C.R. Bard, Inc. DENTSPLY International, Inc. Hospira, Inc.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc.(1) Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―2.1% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.(1) DaVita, Inc.(1) Express Scripts, Inc.(1) Humana, Inc.(1) Laboratory Corp. of America Holdings(1) McKesson Corp. Medco Health Solutions, Inc.(1) Patterson Cos., Inc.(1) Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HEALTH CARE TECHNOLOGY(2) IMS Health, Inc. HOTELS, RESTAURANTS & LEISURE―1.5% Carnival Corp. Darden Restaurants, Inc. International Game Technology Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp.(1) Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd.(1) Yum! Brands, Inc. HOUSEHOLD DURABLES―0.3% Black & Decker Corp. Centex Corp. D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc. KB Home Leggett & Platt, Inc. Lennar Corp., Class A Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Newell Rubbermaid, Inc. Pulte Homes, Inc. Snap-on, Inc. Stanley Works (The) Whirlpool Corp. HOUSEHOLD PRODUCTS―2.6% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.2% AES Corp. (The)(1) Constellation Energy Group, Inc. Dynegy, Inc., Class A(1) INDUSTRIAL CONGLOMERATES―2.0% 3M Co. General Electric Co.(3) Textron, Inc. INSURANCE―2.3% Aflac, Inc. Allstate Corp. (The) American International Group, Inc. Aon Corp. Assurant, Inc. Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc., Class A Hartford Financial Services Group, Inc. (The) Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MBIA, Inc.(1) MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The)(1) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group XL Capital Ltd., Class A INTERNET & CATALOG RETAIL―0.4% Amazon.com, Inc.(1) Expedia, Inc.(1) INTERNET SOFTWARE & SERVICES―1.8% Akamai Technologies, Inc.(1) Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value eBay, Inc.(1) $ 787,809 Google, Inc., Class A(1) VeriSign, Inc.(1) Yahoo!, Inc.(1) IT SERVICES―2.7% Affiliated Computer Services, Inc., Class A(1) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp.(1) Convergys Corp.(1) Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A Paychex, Inc. Total System Services, Inc. Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS―0.1% Eastman Kodak Co. Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES―0.4% Life Technologies Corp.(1) Millipore Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY―1.4% Caterpillar, Inc. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Manitowoc Co., Inc. (The) PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. MEDIA―2.4% CBS Corp., Class B Comcast Corp., Class A DIRECTV Group, Inc. (The)(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The)(1) Meredith Corp. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value New York Times Co. (The), Class A $ 29,076 News Corp., Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B(1) Walt Disney Co. (The) Washington Post Co. (The), Class B METALS & MINING―0.9% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. MULTILINE RETAIL―0.8% Big Lots, Inc.(1) Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp.(1) Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.(1) Target Corp. MULTI-UTILITIES―1.4% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS―0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―10.4% Anadarko Petroleum Corp. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.(1) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp. Valero Energy Corp. Williams Cos., Inc. (The) XTO Energy, Inc. PAPER & FOREST PRODUCTS―0.2% International Paper Co. MeadWestvaco Corp. Weyerhaeuser Co. PERSONAL PRODUCTS―0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS―7.2% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Merck & Co., Inc. Mylan, Inc.(1) Pfizer, Inc. Schering-Plough Corp. Watson Pharmaceuticals, Inc.(1) Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Wyeth PROFESSIONAL SERVICES―0.2% Dun & Bradstreet Corp. Equifax, Inc. Monster Worldwide, Inc.(1) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.9% Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust REAL ESTATE MANAGEMENT & DEVELOPMENT(2) CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL―0.9% Burlington Northern Santa Fe Corp. CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.4% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A(1) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) MEMC Electronic Materials, Inc.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) National Semiconductor Corp. Novellus Systems, Inc.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Xilinx, Inc. $ 238,707 SOFTWARE―4.2% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) CA, Inc. Citrix Systems, Inc.(1) Compuware Corp.(1) Electronic Arts, Inc.(1) Intuit, Inc.(1) McAfee, Inc.(1) Microsoft Corp. Novell, Inc.(1) Oracle Corp. salesforce.com, inc.(1) Symantec Corp.(1) SPECIALTY RETAIL―1.9% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. GameStop Corp., Class A(1) Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. Office Depot, Inc.(1) O'Reilly Automotive, Inc.(1) RadioShack Corp. Sherwin-Williams Co. (The) Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―0.4% Coach, Inc. NIKE, Inc., Class B Polo Ralph Lauren Corp. VF Corp. THRIFTS & MORTGAGE FINANCE―0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. TOBACCO―1.7% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares/Principal Amount Value Reynolds American, Inc. $ 276,790 TRADING COMPANIES & DISTRIBUTORS―0.1% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES―0.4% American Tower Corp., Class A(1) MetroPCS Communications, Inc.(1) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $316,929,729) SHORT-TERM INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 2.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $8,183,940), in a joint trading account at 0.01%, dated 6/30/09, due 7/1/09 (Delivery value $8,000,002) U.S. Treasury Bills, 0.28%, 11/19/09(4) TOTAL SHORT-TERM INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $9,640,764) TOTAL INVESTMENT SECURITIES—100.0% (Cost $326,570,493) OTHER ASSETS AND LIABILITIES(5) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2009 Notes to Schedule of Investments Non-income producing. Industryis less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for futures contracts. At period end, the aggregate value of securities pledged was $9,705,000. The rate indicated is the yield to maturity at purchase. Category is less than 0.05% of total net assets. Equity Index – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments $ 9,583,498 – Total Value of Investment Securities – Other Financial Instruments Futures Contracts $ (200,391) – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Real Estate Fund June 30, 2009 Real Estate – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS—98.8% DIVERSIFIED REITs―7.5% Liberty Property Trust $ 16,340,913 Vornado Realty Trust INDUSTRIAL REITs―8.8% AMB Property Corp. ProLogis MORTGAGE REITs―1.6% Chimera Investment Corp. OFFICE REITs―18.1% Boston Properties, Inc. Brandywine Realty Trust Corporate Office Properties Trust Digital Realty Trust, Inc. Duke Realty Corp. Highwoods Properties, Inc. Kilroy Realty Corp. Mack-Cali Realty Corp. Parkway Properties, Inc. SL Green Realty Corp. RESIDENTIAL REITs―20.8% American Campus Communities, Inc. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Mid-America Apartment Communities, Inc. UDR, Inc. RETAIL REITs―21.8% CBL & Associates Properties, Inc. Federal Realty Investment Trust Kimco Realty Corp. Macerich Co. (The) Regency Centers Corp. Simon Property Group, Inc. Tanger Factory Outlet Centers Taubman Centers, Inc. Weingarten Realty Investors SPECIALIZED REITs―20.2% DiamondRock Hospitality Co. Extra Space Storage, Inc. Real Estate – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value HCP, Inc. $ 25,258,438 Health Care REIT, Inc. Host Hotels & Resorts, Inc. LaSalle Hotel Properties Nationwide Health Properties, Inc. Public Storage Senior Housing Properties Trust Ventas, Inc. TOTAL COMMON STOCKS (Cost $661,975,711) TEMPORARY CASH INVESTMENTS — 1.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, valued at $13,412,355), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $13,100,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,182,419) TOTAL INVESTMENT SECURITIES—100.6% (Cost $675,158,130) OTHER ASSETS AND LIABILITIES — (0.6)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments REIT - Real Estate Investment Trust Real Estate – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks $ 716,020,519 – – Temporary Cash Investments $ 13,100,000 – Total Value of Investment Securities $ 716,102,938 $ 13,100,000 – Real Estate – Schedule of Investments JUNE 30, 2009 (UNAUDITED) 3. Affiliated Company Transactions If a fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2009 follows: June 30, 2009 Company Share Balance 3/31/09 Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Parkway Properties, Inc.(1) – $ 13,367,936 $ 11,455,404 $ (503,986) $ 173,680 (1) Company was not an affiliate at June 30, 2009. 4. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments - Gross tax depreciation of investments $ (158,392,260) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund's portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Mid Cap Value Fund June 30, 2009 NT Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS—97.8% AEROSPACE & DEFENSE―0.8% DigitalGlobe, Inc.(1) Northrop Grumman Corp. AIRLINES―1.5% Southwest Airlines Co. BEVERAGES―1.0% Coca-Cola Enterprises, Inc. Pepsi Bottling Group, Inc. CAPITAL MARKETS―4.1% AllianceBernstein Holding LP Ameriprise Financial, Inc. Invesco Ltd. Legg Mason, Inc. Northern Trust Corp. CHEMICALS―1.7% International Flavors & Fragrances, Inc. Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS―2.0% Associated Banc-Corp. Commerce Bancshares, Inc. COMMERCIAL SERVICES & SUPPLIES―6.5% IESI-BFC Ltd. IESI-BFC Ltd. (Toronto) Pitney Bowes, Inc. Republic Services, Inc. Waste Connections, Inc.(1) Waste Management, Inc. COMPUTERS & PERIPHERALS―1.4% Diebold, Inc. QLogic Corp.(1) CONSTRUCTION MATERIALS―0.3% Vulcan Materials Co. CONTAINERS & PACKAGING―0.9% Bemis Co., Inc. DISTRIBUTORS―1.6% Genuine Parts Co. DIVERSIFIED―1.0% iShares Russell Midcap Value Index Fund NT Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value DIVERSIFIED FINANCIAL SERVICES―0.6% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES―1.6% BCE, Inc. Embarq Corp. Iowa Telecommunications Services, Inc. ELECTRIC UTILITIES―6.6% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT―0.8% Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.4% AVX Corp. Littelfuse, Inc.(1) Molex, Inc. ENERGY EQUIPMENT & SERVICES―1.0% Cameron International Corp.(1) FOOD & STAPLES RETAILING―1.1% Costco Wholesale Corp. FOOD PRODUCTS―6.4% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Kellogg Co. GAS UTILITIES―3.5% AGL Resources, Inc. Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES―4.5% Beckman Coulter, Inc. Boston Scientific Corp.(1) Covidien plc STERIS Corp. Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―2.1% Cardinal Health, Inc. NT Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value LifePoint Hospitals, Inc.(1) $ 267,750 Patterson Cos., Inc.(1) Universal Health Services, Inc., Class B HEALTH CARE TECHNOLOGY―0.8% IMS Health, Inc. HOTELS, RESTAURANTS & LEISURE―2.6% International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES―1.1% Fortune Brands, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS―3.7% Clorox Co. Kimberly-Clark Corp. INSURANCE―9.5% Aon Corp. Chubb Corp. HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES―0.1% Accenture Ltd., Class A LEISURE EQUIPMENT & PRODUCTS―1.4% Hasbro, Inc. Mattel, Inc. MACHINERY―2.6% Altra Holdings, Inc.(1) Dover Corp. Kaydon Corp. METALS & MINING―1.1% Newmont Mining Corp. MULTI-UTILITIES―4.6% Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS―4.2% Apache Corp. EOG Resources, Inc. EQT Corp. Noble Energy, Inc. NT Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value PAPER & FOREST PRODUCTS―0.8% MeadWestvaco Corp. $ 227,246 Weyerhaeuser Co. PERSONAL PRODUCTS―0.6% Estee Lauder Cos., Inc. (The), Class A REAL ESTATE INVESTMENT TRUSTS (REITs)―3.8% Annaly Capital Management, Inc. Boston Properties, Inc. Cypress Sharpridge Investments, Inc.(1) Government Properties Income Trust(1) Host Hotels & Resorts, Inc. Public Storage Rayonier, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―1.9% Applied Materials, Inc. KLA-Tencor Corp. Teradyne, Inc.(1) SOFTWARE―0.5% Synopsys, Inc.(1) SPECIALTY RETAIL―2.4% Lowe's Cos., Inc. PetSmart, Inc. THRIFTS & MORTGAGE FINANCE―2.7% People's United Financial, Inc. Washington Federal, Inc. TOTAL COMMON STOCKS (Cost $74,584,826) TEMPORARY CASH INVESTMENTS — 2.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, valued at $ 2,252,457), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $2,200,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,264,189) TOTAL INVESTMENT SECURITIES—100.6% (Cost $76,849,015) OTHER ASSETS AND LIABILITIES — (0.6)% TOTAL NET ASSETS — 100.0% NT Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 7/31/09 (Value on Settlement Date $1,214,008) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar Non-income producing. NT Mid Cap Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 85,414,509 Gross tax appreciation of investments - Gross tax depreciation of investments $ (3,778,876) Net tax appreciation (depreciation) of investments $ (3,778,876) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Large Company Value Fund June 30, 2009 NT Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value COMMON STOCKS—95.7% AEROSPACE & DEFENSE―1.2% Northrop Grumman Corp. BEVERAGES―2.1% Coca-Cola Co. (The) Pepsi Bottling Group, Inc. BIOTECHNOLOGY―1.2% Amgen, Inc.(1) CAPITAL MARKETS―4.0% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS―2.0% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS―3.8% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―1.8% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.7% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS―1.1% Hewlett-Packard Co. DIVERSIFIED―1.4% Standard & Poor's 500 Depositary Receipt, Series 1 DIVERSIFIED CONSUMER SERVICES―0.6% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES―5.8% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―6.4% AT&T, Inc.(2) Embarq Corp. Verizon Communications, Inc. NT Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value ELECTRIC UTILITIES―3.0% Exelon Corp. PPL Corp. ENERGY EQUIPMENT & SERVICES―0.8% Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc.(1) FOOD & STAPLES RETAILING―3.5% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―0.9% Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES―0.7% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES―0.8% Aetna, Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS & LEISURE―0.6% Darden Restaurants, Inc. Starbucks Corp.(1) HOUSEHOLD DURABLES―0.7% Newell Rubbermaid, Inc. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.7% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―3.6% General Electric Co. Tyco International Ltd. INSURANCE―3.8% Allstate Corp. (The) Chubb Corp. Loews Corp. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES―1.6% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY―2.6% Dover Corp. Ingersoll-Rand Co. Ltd., Class A(1) Parker-Hannifin Corp. NT Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value MEDIA―4.0% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B(1) METALS & MINING―0.5% Nucor Corp. MULTILINE RETAIL―0.6% Kohl's Corp.(1) MULTI-UTILITIES―0.4% PG&E Corp. OFFICE ELECTRONICS―0.3% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―15.1% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc ADR PAPER & FOREST PRODUCTS―0.3% International Paper Co. PHARMACEUTICALS―13.0% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wyeth REAL ESTATE INVESTMENT TRUSTS (REITs)―0.6% Host Hotels & Resorts, Inc. Simon Property Group, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―0.7% Applied Materials, Inc. Intel Corp. SOFTWARE―2.0% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL―2.4% Best Buy Co., Inc. Gap, Inc. (The) Home Depot, Inc. (The) NT Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) Shares Value Staples, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.4% VF Corp. TOTAL COMMON STOCKS (Cost $185,586,141) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 3.6% Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, valued at $6,655,037), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $6,500,050) (Cost $6,500,050) TEMPORARY CASH INVESTMENTS — 0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(2) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 5/15/39, valued at $921,408), in a joint trading account at 0.001%, dated 6/30/09, due 7/1/09 (Delivery value $899,950)(2) TOTAL TEMPORARY CASH INVESTMENTS (Cost $931,129) TOTAL INVESTMENT SECURITIES—99.8% (Cost $193,017,320) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2009 Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $6,500,050. NT Large Company Value – Schedule of Investments JUNE 30, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of June 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: August 28, 2009 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: August 28, 2009
